     Case 2:20-cv-01360-JAD-VCF Document 7 Filed 08/06/20 Page 1 of 3



 1   George F. Ogilvie III, Esq. (NSBN 3552)
     Diane L. Welch, Esq. (NSBN 11738)
 2   MCDONALD CARANO LLP
 3   2300 West Sahara Avenue, Suite 1200
     Las Vegas, Nevada 89102
 4   Telephone: (702) 873-4100
     gogilvie@mcdonaldcarano.com
 5   dwelch@mcdonaldcarano.com
 6   Attorneys for Defendants Pale Horse GRS L.L.P.,
     Chris Clark and Aaron Spradlin
 7
                                UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10     PRB SUPPLY LLC, a Nevada limited liability            CASE NO. 2:20-cv-01360-JAD-VCF
       company,
11
                              Plaintiff,
12
       v.
13
       PALE HORSE GRS L.L.P., a Tennessee
14     limited liability company; CHRIS CLARK, an
       individual; and AARON SPRADLIN, an
15     individual,
16                           Defendants.
17

18           STIPULATION AND ORDER (1) FOR ENLARGEMENT OF TIME
                   FOR DEFENDANTS PALE HORSE AND CLARK
19         TO RESPOND TO PLAINTIFF’S COMPLAINT (FIRST REQUEST); AND
     (2) ACKNOWLEDGING ACCEPTANCE OF SERVICE OF PROCESS ON BEHALF OF
20                       DEFENDANT AARON SPRADLIN
21          The parties, through counsel, hereby stipulate and agree as follows:
22          That Defendants PALE HORSE GRS, LLP and CHRIS CLARK shall have an extension of
23   time until and including August 27, 2020, in which to file their Answer or other responsive pleading
24   to Plaintiff PRB SUPPLY LLC’s Complaint.
25          The need to enlarge time for Defendants to respond to Plaintiff’s Complaint is based on the
26   following factors. Defendants Pale Horse and Clark retained Nevada counsel only two days before
27   their response to the Complaint was due. Defendants Pale Horse and Clark immediately removed
28   this matter to the U.S. District Court of Nevada on July 23, 2020. (ECF No. 1) Pursuant to the
     Case 2:20-cv-01360-JAD-VCF Document 7 Filed 08/06/20 Page 2 of 3



 1   acknowledgement of acceptance of service below, all Defendants can provide a single response to
 2   the Complaint, rather than multiple filings. The additional time requested will also permit
 3   Defendants’ counsel to collect documents and information necessary for an informed response to
 4   the Complaint.
 5          The law firm of McDonald Carano hereby states and acknowledges that (a) it has been
 6   provided with a copy of the Summons and Complaint issued to Defendant Aaron Spradlin; and (b)
 7   McDonald Carano is authorized to and hereby does accept service of process on Defendant
 8   Spradlin’s behalf. Pursuant to FRCP 12(a), Defendant Spradlin’s Answer or other responsive
 9   pleading is due August 27, 2020, which is the same date as the proposed extended date for the other
10   Defendants.
11          This stipulation is brought in good faith and not for purposes of delay.

12

13   DATED this _5th__ day of August 2020.                DATED this _5th___ day of August 2020

14   RICE REUTHER SULLIVAN & CARROLL                      McDONALD CARANO, LLP
15

16   By: /s/ Anthony J. DiRaimondo_______                 By: /s/       Diane L. Welch        ___
     David A. Carroll, Esq. (NSB #7643)                   George F. Ogilvie III, Esq. (NSBN 3552)
17
     Anthony J. DiRaimondo, Esq. (NSB #10875)             Diane L. Welch, Esq. (NSBN 11738)
18   Robert E. Opdyke, Esq. (NSB #12841)                  2300 West Sahara Avenue, Suite 1200
     3800 Howard Hughes Pkwy, Suite 1200                  Las Vegas, Nevada 89102
19   Las Vegas, Nevada 89169
                                                          Attorneys for Defendants Pale Horse GRS
20   Attorneys for Plaintiff PRB Supply LLC               L.L.P., Chris Clark, and Aaron Spradlin
21

22
                                   IT IS SO ORDERED.
23
                                   ________________________________________
24                                 U.S. MAGISTRATE JUDGE
25                                           8-6-2020
                                   DATED: ________________________________
26

27

28


                                                Page 2 of 2
                Case 2:20-cv-01360-JAD-VCF Document 7 Filed 08/06/20 Page 3 of 3




Subject:              FW: PRB Supply LLC. v. Pale Horse GRS, LLP, et al.




From: Anthony J. DiRaimondo <adiraimondo@rrsc‐law.com>
Sent: Wednesday, August 5, 2020 4:13 PM
To: Diane Welch <dwelch@mcdonaldcarano.com>; David A. Carroll <dcarroll@rrsc‐law.com>
Subject: RE: PRB Supply LLC. v. Pale Horse GRS, LLP, et al.

    1) Looks good. You have my permission to e-sign my signature and submit for filing.
    2) Attached is the summons.

Thanks.

Anthony J. DiRaimondo, Esq.
Rice Reuther Sullivan & Carroll, LLP
3800 Howard Hughes Parkway, Suite 1200
Las Vegas, Nevada 89169
Direct: (702) 697-6109
Main: (702) 732-9099
Fax: (702) 732-7110
adiraimondo@rrsc-law.com


From: Diane Welch <dwelch@mcdonaldcarano.com>
Sent: Wednesday, August 5, 2020 4:08 PM
To: Anthony J. DiRaimondo <adiraimondo@rrsc‐law.com>; David A. Carroll <dcarroll@rrsc‐law.com>
Subject: RE: PRB Supply LLC. v. Pale Horse GRS, LLP, et al.

Tony:
Thanks for taking my call earlier today. Attached is the stipulation. I have accepted your edits, with a slight change to
the FRCP reference as indicated. Please review and accept before adding your e‐signature if you find this acceptable.


Diane Welch | Of Counsel
McDONALD CARANO
D: 702.257.4525 | E: dwelch@mcdonaldcarano.com




                                                             1
